Citation Nr: 1101797	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include dysthymia and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1956 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  The 
appeal has been before the Board on two separate occasions, with 
remands for further development having been issued in February 
2008 and July 2009.  All development has been accomplished and 
the claim is ripe for appellate review.  

In October 2010, the Veteran filed a claim of service connection 
for back disability.  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

1.  The Veteran's current depression was incurred in service.

2.  In addition, the evidence of record indicates that the 
Veteran underwent surgical treatment for service-connected 
conditions (spermatocele release and right inguinal hernia) in 
1992, and although suffering depression before that time, the 
depression was aggravated beyond the course of the disease 
process by the surgical procedure or procedures.  


CONCLUSION OF LAW

Service connection for major depressive disorder is warranted.   
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for an acquired 
psychiatric condition (depression).  Therefore, no further 
development is needed with respect to this claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  

Analysis

The Veteran contends that he has a current diagnosis of a 
depressive psychiatric disability, and that this disorder was 
either caused or aggravated beyond the natural course of the 
disease process by treatment for service-connected disabilities.  

Service connection has been granted for prostatitis with 
prostatic hypertrophy (20 percent disabling), residuals of 
surgical evacuation of a hematoma mass from the left spermatic 
cord (noncompensable rating), and residuals of a pilonidal cyst 
incision and right inguinal hernia (both noncompensable).  The 
Veteran's combined disability rating is twenty percent, and he 
alleges that treatment for these service-connected disabilities 
contribute to a depressive disorder.  

In September 2003, the Veteran was provided a VA examination, and 
the examiner concluded that mild depression "could be traced as 
related to service matters in terms of his ongoing anxiety and 
concern about being exposed to possible radiation."  The 
examiner noted that the record was negative with regard to actual 
in-service radiation exposure.  The Board, in a July 2009 remand, 
determined that the VA examination report was rather speculative 
in nature with regard to this conclusion, and to other 
conclusions reached with respect to a potential etiology of 
depression.  It was ordered that a new, comprehensive psychiatric 
examination be afforded addressing any relationship between 
current depression and the service-connected disabilities.  

In response to this remand, the Veteran was examined again by VA 
in August 2010.  In the report, the examiner stated that the 
Veteran experienced major depressive disorder that was recurrent 
and severe, and present without psychotic features.  The Veteran 
reported several episodes of depression following discharge from 
service, with several breaks in this, until 1992 when he 
underwent surgery.  Since 1992, the Veteran has reported feeling 
depressed most of the day on a continual basis.  

The examiner stated that the Veteran's depressive symptoms first 
manifest themselves after service based on the Veteran's own self 
report.  Although the examiner did not believe that the service-
connected medical disabilities caused depression, he 
unequivocally stated that the combination of these disabilities 
aggravated the Veteran's depression beyond the natural course of 
the disease process.  The examiner stated that "[the Veteran's] 
MDD was significantly aggravated by his service-connected 
conditions."  As a rationale, the examiner noted how the 
Veteran's depression had breaks prior to having surgery/surgeries 
for service-connected disabilities, and how there were no breaks 
in depression following the surgery.  The absence of "breaks" 
was felt to indicate an increase in severity after 1992, and this 
was stated to not be a result of the natural progression of the 
disease process.  The examiner also stated that the Veteran's 
service was the initial causal factor for MDD, although a 
specific incident of military service was not listed.   

The relevant post-service medical history includes 1992 and 1993 
surgical and post-operative treatment reports for spermatocele 
release and right inguinal hernia, both service-connected 
disabilities.  Thus, the 1992 surgeries (which form the basis of 
the examiner's opinion that service-connected ailments aggravated 
the Veteran's depression) are corroborated by the record, and 
form an accurate basis for the positive nexus opinion.  Indeed, 
the Board notes that the 2003 VA examination is not particularly 
useful in determining an etiology of the claimed disability, as 
was noted by the Board; however, the 2010 examination does answer 
the question of etiology of depression with a sufficient 
rationale.  This later opinion notes the onset of depressive 
symptoms and the worsening of such symptoms after 
surgery/surgeries for a service-connected disability.  The 
examiner then states that the nature of such symptoms indicate 
that the Veteran's service-connected disabilities (particularly 
the 1992 surgical treatment) did, in fact, aggravate the 
depression beyond the course of the disease process.  

The 2010 examiner also felt that depression had causal origin in 
service; however, the examiner did not expound as to why this was 
the case.  Nonetheless, in the absence of a contrary opinion, the 
Board finds that the evidence supports service connection for 
depression on a direct basis as well.  The examiner who authored 
the opinion is a clinical psychologist in the VA system, and 
there is no question as to her competency to address the 
Veteran's contentions.  As such, the Board concludes that the 
preponderance of the evidence is in favor of the claim.  38 
C.F.R. § 3.303.


ORDER

Entitlement to service connection for major depressive disorder 
is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


